 


113 HRES 539 EH: Providing for consideration of the bill (H.R. 1874) to amend the Congressional Budget Act of 1974 to provide for macroeconomic analysis of the impact of legislation, providing for consideration of the bill (H.R. 1871) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to reform the budget baseline, and providing for consideration of the bill (H.R. 1872) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to increase transparency in Federal budgeting, and for other purposes.
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 539 
In the House of Representatives, U. S.,

April 4, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1874) to amend the Congressional Budget Act of 1974 to provide for macroeconomic analysis of the impact of legislation, providing for consideration of the bill (H.R. 1871) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to reform the budget baseline, and providing for consideration of the bill (H.R. 1872) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to increase transparency in Federal budgeting, and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1874) to amend the Congressional Budget Act of 1974 to provide for macroeconomic analysis of the impact of legislation. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Budget. After general debate the bill shall be considered for amendment under the five-minute rule. The amendments recommended by the Committee on the Budget now printed in the bill and the amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules. Each further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1871) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to reform the budget baseline. All points of order against consideration of the bill are waived. The amendment recommended by the Committee on the Budget now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Budget; and (2) one motion to recommit with or without instructions. 
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1872) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to increase transparency in Federal budgeting, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Budget now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Budget; and (2) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
